Citation Nr: 1045352	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-36 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to service connection for a bilateral hearing 
loss disability. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel
INTRODUCTION

The appellant served on active duty from April 1967 to January 
1969.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2006 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The appellant had a videoconference hearing before the 
undersigned Acting Veterans' Law Judge in May 2010.  A transcript 
of that hearing is associated with the record.  


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifest in 
service and an organic disease of the nervous system was not 
manifest within one year of separation.

2.  A bilateral hearing loss disability is not attributable to 
service.  

3.  Tinnitus was not manifest in service and is not attributable 
to service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by service and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated in 
November 2005.  Although the letter provided adequate notice with 
respect to the evidence necessary to establish a claim for 
service connection, it did not provide notice of the type of 
evidence necessary to establish a disability rating or effective 
date for the disability on appeal.  See Dingess, supra.  However, 
the appellant was provided with the latter notice in April 2008.  
That same month in response to the notice letter, the appellant 
replied he had no additional evidence to submit.  Despite the 
inadequate notice, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are rendered 
moot.

Furthermore, the record reflects that the appellant was afforded 
a hearing in May 2010.  During the May 2010 hearing, the Veterans 
Law Judge clarified the issues on appeal, and she asked the 
appellant if there was anything else that he wished to add and if 
he was satisfied with the hearing.  The actions of the Veterans 
Law Judge supplement VCAA and comply with 38 C.F.R. § 3.103 
(2010).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Available service and VA treatment records have been associated 
with the claims folder along with post service medical records.  
The appellant has also been afforded an appropriate VA 
examination.  We note that the VA examination was adequate as it 
reflected a pertinent medical history, review of the documented 
medical history, clinical findings, a diagnosis, and an opinion 
supported by medical rationale.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claim. 

Factual Findings 

The appellant's DD 214 reflects that he was a personnel 
specialist in service.  
At the April 1967 induction examination, the ears were reported 
normal.  At that time, the appellant denied ear trouble and 
hearing loss.  Audiological examination revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
5(15)
5(15)
5(15)
15 (20)
LEFT
5(20)
0(10)
-10(0)
0(10)
-5(0)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA). Those are the figures on the left of each 
column and are not in parentheses. Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute (ANSI). 
In order to facilitate data comparison, the ASA standards have 
been converted to ISO-ANSI standards and are represented by the 
figures in parentheses.)

In his December 1968 separation examination, the ears were 
reported normal.  At that time, the appellant denied ear trouble 
and hearing loss.  Audiological testing revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0

The appellant was seen in July 2005 for an audiological 
evaluation.  He reported occasional tinnitus rated 6-7 out of 10 
at that time.  The appellant reported that he was exposed to 
firing from M-14s, M-16s, and M60 machine guns and dual quad 50s.  
He also reported that he trained with 105 and 175 Howitzers and 
that all of his exposure to firearms was without ear protection.  
After service, the appellant worked in a bank, a grocery store 
and car dealership.  The appellant reported difficulty hearing in 
many communication situations.  The examiner noted that given the 
appellant's reported history of military noise exposure the 
potential for acoustic trauma during military service exists and 
merits review to determine service connected status.  On the 
audiological evaluation pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
60
70
LEFT
25
20
25
45
45

It was noted that tinnitus was absent on the right and left.  

The appellant was afforded a VA compensation and pension 
examination in March 2006.  During this examination, the 
appellant reported that his tinnitus is more noticeable at night 
and that he has to ask people to repeat themselves.  He stated 
that his wife would say his hearing loss has been present for the 
last ten years and that he would agree with that.  He did not 
recall having hearing loss in service and reported that his 
tinnitus started at least ten years ago.  He recalled having 
tinnitus after firing weapons in service but stated that it went 
away.  He denied a history of ear pathology or vertigo.  He 
reported that his primary duties in service were office work but 
that he was exposed to 105 and 175 Howitzers.  As a civilian, he 
was a loan officer at a bank for 15 years, owned a grocery store 
for 15 years and for the last eight years he did auto financing 
and sales.  

On the authorized audiological evaluation pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
45
70
75
LEFT
35
45
40
55
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 in the left ear.

The appellant reported that his tinnitus had been present for at 
least 20 years.  He recalled his ears ringing after being exposed 
to gunfire and artillery during training exercises in service but 
noted that it would go away.  Constant, bilateral tinnitus was 
noted.  The examiner noted that the appellant's auditory 
responses were inconsistent and that his speech reception 
thresholds were better than pure tone averages.  The examiner 
noted that there was some evidence that the appellant was not 
being truthful about his hearing sensitivity.  He noted that the 
appellant claimed a mild to severe sensorineural hearing loss in 
both ears but speech reception thresholds suggested normal 
hearing or no more than a mild hearing loss in at least portion 
of the speech frequencies.  The examiner noted that the 
appellant's true hearing sensitivity was unknown and that there 
was evidence of malingering.  The examiner related that he 
believed that the hearing thresholds were better than the 
audiogram indicated.  He believed that the July 2005 audio 
results were more of an accurate record of the appellant's 
hearing ability.  

After review of the service treatment records, the VA examiner 
noted that pure tone testing at induction indicated normal 
hearing sensitivity in both ears and that pure tone testing at 
separation indicated normal hearing in both ears although test 
results were suspect as hearing thresholds were recorded as "0" 
at all frequencies which would be unlikely.  He noted that the 
appellant claimed exposure to several types of weapons while in 
training without ear protection.  He related that the appellant 
was left handed and that the greater loss in the right ear may be 
associated with a left handed person firing rifles.  The examiner 
stated that despite the history that points to acoustic trauma in 
service, the appellant's service treatment records did not 
support his claim of service connected hearing loss and tinnitus.  
According to the appellant's records, the VA examiner stated, 
there was no evidence of hearing impairment in either ear as the 
result of service.  He opined that the evidence indicates hearing 
loss occurred after leaving service and that the appellant's 
hearing loss was not caused by or the result of acoustic trauma 
in service.  He further opined that since tinnitus was usually 
associated with nerve damage from acoustic trauma and since the 
appellant's record indicate the nerve damage occurred after 
leaving service, tinnitus also occurred after the appellant 
separated from service.  

The appellant was examined in August 2006.  Constant bilateral 
tinnitus rated as 6-7 out of 10 that began in 1988 was reported.  
On the audiological evaluation pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
60
75
LEFT
30
25
25
50
60

The examiner stated that the appellant's hearing was relatively 
stable as compared to findings a year ago.  The appellant was 
told that the findings were consistent with bilateral, high 
frequency, sensorineural hearing loss and that they are 
consistent with his reported communication needs.  The examiner 
noted that he caught an error on his part that reported in July 
2005 occasional tinnitus instead of constant.  The examiner 
opined that, given the appellant's reported history of military 
noise exposure, the potential for acoustic trauma during military 
service exists and it is as likely as not that the current 
disability resulted from noise exposure while enlisted in 
military service.  

During his May 2010 hearing, the appellant stated that during 
basic training he was exposed to small arms weapons without 
hearing protection.  He related that he may have participated in 
about 30 ranges.  He stated that he felt that training caused his 
hearing loss and tinnitus.  He related that it was not long after 
service discharge that he thought that there was a problem and 
that it progressively worsened.  He indicated that it was six 
months to a year after service that hearing loss was noticed.  He 
stated that his tinnitus was constant and that he first noticed 
it maybe within a year or two of discharge from service.  He 
stated that he had tinnitus after shooting the guns in service 
but it went away.  He denied post service noise exposure. 

Legal Criteria 

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  Certain chronic diseases, such as 
an organic disease of the nervous system, may be service 
connected if increased or aggravated by service or manifested to 
a degree of 10 percent disabling or more within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2010). 

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2010).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; and 
competent evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1995).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do 
not apply, as it has not been claimed that the disabilities were 
incurred while engaging in combat.  

Analysis

The appellant has appealed the denial of service connection for a 
bilateral hearing loss disability and tinnitus.  Based on the 
evidence presented, the Board finds against the claims.

Initially, the Board notes that the appellant has established a 
hearing loss disability in accordance with VA regulation.  See 38 
C.F.R. § 3.385.  In this regard, we note that although the March 
2006 VA examiner indicated that the appellant's audiological 
results were unreliable, the July 2005 and August 2006 
audiological examinations revealed auditory thresholds at 3000 
Hertz were 40 decibels or above in each ear.  The Board further 
notes that it has accepted the appellant's reports of tinnitus.  

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  Competency is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  Here, we find that 
the appellant is competent to report noise exposure, difficulty 
hearing, and ringing in the ears but this testimony must be 
weighed against the other evidence of record.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As explained 
below, we find the appellant's assertions that his disabilities 
are related to service are not credible and that the more 
probative evidence is against the claim.  

To the extent that the appellant attributes his hearing loss 
disability and tinnitus to service, the Board finds that his 
assertions are not credible.  In this regard, we find that such 
are inconsistent with other (lay and medical) evidence of record.  
Although the appellant does not recall being given a separation 
examination, we note that he separated from service in January 
1969 and was given a separation examination in December 1968.  
The appellant has related noise exposure during basic training, 
however during his separation examination he denied having ear 
trouble and/or hearing loss.  Examination also showed normal ears 
at that time.  

We also note that post-service evidence does not reflect 
complaints or treatment related to ears or hearing loss following 
active service until years thereafter.  In fact, it is shown that 
ear trouble and/or hearing loss was not reported until his July 
2005 examination.  The Board emphasizes the multi-year gap 
between discharge from active duty service (1969) and initial 
reported symptoms related to the ears/hearing loss in 
approximately 2005 (nearly a 36 year gap).  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a factor 
in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service connection 
where veteran failed to account for lengthy time period between 
service and initial symptoms of disability).  We also note that 
this gap is consistent with the normal ear examination at 
separation and his denial of pertinent pathology at that time.  
We also note that an organic disease of the nervous system is not 
shown within a year of discharge.  

Furthermore, we note that the appellant has rendered inconsistent 
statements regarding the onset of his hearing loss and tinnitus.  
During his March 2006 examination, he stated that his wife would 
say his hearing loss has been present for the last ten years and 
that he would agree with that.  He did not recall having hearing 
loss in service but reported that his tinnitus had been present 
for at least 20 years.  Based on this statement, his hearing loss 
would have occurred around 1996 and his tinnitus around 1986.  
However, at his hearing he indicated that it was six months to a 
year after service that hearing loss was noticed and that he 
first noticed tinnitus maybe within a year or two of discharge 
from service.  Based on this statement, his hearing loss would 
have occurred around 1969 and his tinnitus around 1970.  The May 
2010 statements conflict with his March 2006 statements regarding 
the onset of his hearing loss and tinnitus.  

The Board finds that the appellant's assertions that in service 
noise contributed to his current hearing loss and tinnitus are 
not credible when weighed against the other evidence of record, 
including his own statements.  See Barr v. Nicholson, 21 Vet. 
App. at 310 (the Board is within its province to weigh that 
testimony and to make a credibility determination as to whether 
competent evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection).  The inconsistencies in the record weigh against the 
appellant's credibility as to the assertion of an inservice 
occurrence of his hearing loss disability and tinnitus.  The 
Board has weighed the appellant's statements and finds his 
current recollections and statements made in connection with a 
claim for VA compensation benefits to be of lesser probative 
value than his more contemporaneous in-service history, the 
normal findings at separation and his denial of pertinent 
pathology at that time. 

The Board further notes that the March 2006 VA examiner has 
opined that the evidence indicates hearing loss occurred after 
leaving service and that the appellant's hearing loss was not 
caused by or the result of acoustic trauma in service.  He 
further opined that since tinnitus was usually associated with 
nerve damage from acoustic trauma and since the appellant's 
record indicate the nerve damage occurred after leaving service, 
tinnitus also occurred after the appellant separated from 
service.  We recognize that the August 2006 private examiner 
opined that given the appellant's reported history of military 
noise exposure, the potential for acoustic trauma during military 
service exists and it is as likely as not that the current 
disability resulted from noise exposure while enlisted in 
military service.  However, we have afforded the opinion of the 
VA examiner greater probative value.  We note that unlike the 
opinion rendered by the August 2006 private examiner, the opinion 
of the VA examiner was rendered after consideration of the 
service treatment records and the historical record.  We also 
note that the appellant's statements and the extent of the 
disability were also considered.  The opinion of the VA examiner 
is also consistent with the normal findings at separation and the 
appellant's denial of pertinent pathology at separation.  

In sum, the evidence deemed most probative by the Board 
establishes that, although the appellant has a hearing loss 
disability and tinnitus, the disabilities are not attributable to 
service.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.  


____________________________________________
E.I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


